DETAILED ACTION
In a communication received on 30 June 2022, applicants amended claims 1, 11, and 20.
Claims 1-20 are pending.
A storage device, in light of the applicants’ specification (¶0038), is interpreted to be a non-transitory storage device.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to claim 1, the applicants allege, "Applicant respectfully submits that the determination of whether a user is authorized to view content based upon 'each piece of content' being processed individually is readily distinguishable from the ... from 'segment[s] of an online meeting'" (page 10) with respect to the claimed limitation(s), "determining, by comparing the identity of each participant against the list of authorized participants, whether an unauthorized participant is present in the at least one segment; and preventing, responsive to determining that the unauthorized participant is present, the unauthorized participant access to meeting data associated with the at least one segment".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose identifying an unauthorized participant and denying them access to a segment of a meeting.  The examiner concludes that the cited prior art clearly discloses denying access to a segment of a meeting corresponding to a slide or single piece of content to an unauthorized participant.
Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole (See 2141.02 "Differences Between Prior art and Claimed Invention).
As best understood by the examiner, the claims pertain to identifying participants authorized to access meeting data in a meeting segment.  Leonard, sections 0053, disclose that  one slide of the presentation may be viewable by executives.  Leonard clearly discloses that the slide corresponds to a segment of the meeting and that users who are not executives would not be able to view it.
In conclusion, the applicants argue(s) that the cited prior art does not disclose identifying an unauthorized participant and denying them access to a segment of a meeting.  The examiner traverses because the cited prior art clearly discloses denying access to a segment of a meeting corresponding to a slide or single piece of content to an unauthorized participant.

The applicants allege, "utilizing a unique identifier code for each piece of content present in an electronic presentation ... is clearly distinguishable from the use of 'at least one segment,' and subsequent preventing access by an unauthorized participant, as disclosed throughout the current application" (page 10) with respect to the claimed limitation(s), "determining, by comparing the identity of each participant against the list of authorized participants, whether an unauthorized participant is present in the at least one segment".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose  determining an unauthorized participant present in a segment and preventing the unauthorized participant to access meeting data associated with the segment.  The examiner concludes that the cited prior art discloses preventing access to meeting data based on comparing identity of participant to authorized participants
Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole (See 2141.02 "Differences Between Prior art and Claimed Invention)
As best understood by the examiner, the limitations pertain merely to identifying unauthorized participants and preventing access of meeting data associated with a segment.  As discussed above, Leonard discloses that the content could be one slide viewable by only executives.  Leonard, paragraph 0038, discloses that the computer system of a user requests to view the data thus indicating that the user is present in that segment of the meeting and if the segment of the meeting is associated with one slide of meeting data, the user may be prevented access to that slide. 
In conclusion, the applicants argue(s) that the cited prior art does not disclose  determining an unauthorized participant present in a segment and preventing the unauthorized participant to access meeting data associated with the segment.  The examiner traverses because the cited prior art discloses preventing access to meeting data based on comparing identity of participant to authorized participants.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2020/0019716 A1) in view of Abraham (US 9,456,010 B1).

With respect to claim 1, Leonard discloses: a method, comprising:
identifying, based upon a permissions policy, a list of authorized participants associated with at least one segment of an online meeting (i.e., defining a list of users/groups authorized to view a resource, the participants in an online meeting may be determined as authorized to view specific content in Leonard, ¶0013, ¶0054);
identifying, using at least one identity-determining technique, an identity of each participant that joins the online meeting (i.e., receiving a request from the device included user identification or user-specific information in Leonard, ¶0033);
determining, by comparing the identity of each participant against the list of authorized participants, whether an unauthorized participant is present in the at least one segment (i.e., compare viewing definition for specific content to the user-specific identification or level to determine that the user cannot view or have the content displayed; one slide may be viewable only by one group of users in Leonard, ¶0035, ¶0053); and
preventing, responsive to determining that the unauthorized participant is present, the unauthorized participant access to meeting data associated with the at least one segment. (i.e., preventing content from being displayed to an unauthorized participant showing a greyed-out or hashed-out area where the content would have been viewable in Leonard, ¶0035-0037).
Leonard discloses defining a list of users/groups authorized to view a resource, the participants in an online meeting may be determined as authorized to view specific content (¶0013, ¶0054).  Leonard do(es) not explicitly disclose the following.  Abraham, in order to improve relevance and privacy of social interactions by integrating permissions and groups across social platforms for accessing content (col. 7 lines 30-45), discloses: , wherein the online meeting comprises a plurality of segments and wherein each segment is associated with a different portion of the online meeting and a different topic of the online meeting (i.e., participant group associated with specific context and permissions, muting for unauthorized participants corresponding to a particular topic during the conference, and unmuting once that topic portion is complete in Abraham, col. 6 lines 35-53, claim 1).
Based on Leonard in view of Abraham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Abraham to improve upon those of Leonard in order to improve relevance and privacy of social interactions by integrating permissions and groups across social platforms for accessing content.

With respect to claim 2, Leonard discloses: the method of claim 1, wherein the permissions policy is obtained from a controlling source (i.e., authoring computer system registering content and viewing requirements for pieces of content in Leonard, ¶0018-0020).

With respect to claim 3, Leonard discloses: the method of claim 1, wherein the list of authorized participants dictated by the permissions policy is unique to each of the at least one segments (i.e., each piece of content has a unique identifier and corresponding viewing requirement for what level or identified users may view the content in Leonard, ¶0029).

With respect to claim 4, Leonard discloses: the method of claim 1, wherein the identifying the identity comprises identifying the identity using at least one identity-determining technique selected from the group consisting of: username/password identification, pin number identification, caller identification, voice recognition, facial recognition, device network setting identification, and device proximity information (i.e., identifying the user by user identification, or user-specific information, or credentials in Leonard, ¶0025, ¶0029).

With respect to claim 5, Leonard discloses: the method of claim 1, wherein the preventing comprises ceasing sharing of the meeting data (i.e., preventing content from being displayed to an unauthorized participant showing a grey-ed out or hashed-out area where the content would have been viewable in Leonard, ¶0035-0037).

With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 1.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 1.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 2.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 2.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 3.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 3.
With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 4.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 4.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 5.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 5.

With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 1.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 1.


Claims 6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2020/0019716 A1) in view of Abraham (US 9,456,010 B1), and further in view of Asthana et al. (US 2007/0150583 A1).

With respect to claim 6, Leonard discloses compare viewing definition for specific content to the user-specific identification or level to determine that the user cannot view or have the content displayed; one slide may be viewable only by one group of users (¶0035, ¶0053).  Leonard and Abraham do(es) not explicitly disclose the following.  Asthana, in order to improve productivity and confidentiality by creating dynamic actions based on the meeting or conference (¶0002-0003), discloses: the method of claim 1, wherein the preventing comprises removing the unauthorized participant from the online meeting (i.e., eject unauthorized participants upon detecting transition to confidential section of the conference content in Asthana, ¶0034).
Based on Leonard in view of Abraham, and further in view of Asthana, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Asthana to improve upon those of Leonard in order to improve productivity and confidentiality by creating dynamic actions based on the meeting or conference.

With respect to claim 9, Leonard discloses compare viewing definition for specific content to the user-specific identification or level to determine that the user cannot view or have the content displayed; one slide may be viewable only by one group of users (¶0035, ¶0053).  Leonard and Abraham do(es) not explicitly disclose the following.  Asthana, in order to improve productivity and confidentiality by creating dynamic actions based on the meeting or conference (¶0002-0003), discloses: the method of claim 1, wherein the at least one segment corresponds to a plurality of segments and further comprising dynamically identifying a change from one segment of the plurality of segments to another segment responsive to identifying a content switch (i.e., detecting a change of slides of a presentation in the meeting and ejecting unauthorized users based on the content being confidential in Asthana, ¶0024, ¶0034).
Based on Leonard in view of Abraham, and further in view of Asthana, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Asthana to improve upon those of Leonard in order to improve productivity and confidentiality by creating dynamic actions based on the meeting or conference.

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 6.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 6.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 9.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 9.


Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2020/0019716 A1) in view of Abraham (US 9,456,010 B1), and further in view of Mordecai et al. (US 2007/0208806 A1).

With respect to claim 7, Leonard discloses preventing content from being displayed to an unauthorized participant showing a grey-ed out or hash-ed out area where the content would have been viewable (¶0035-0037).  Leonard and Abraham do(es) not explicitly disclose the following.  Mordecai, in order to improve confidentiality by preventing exposure of confidential content to participants without the appropriate privileges (¶0032), discloses: the method of claim 1, wherein the preventing comprises placing the unauthorized participant in a virtual lobby (i.e., participants without appropriate privileges can be placed in a virtual waiting room when confidential content may be discussed in the main room in Mordecai, ¶0031-0033).
Based on Leonard in view of Abraham, and further in view of Mordecai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mordecai to improve upon those of Leonard in order to improve confidentiality by preventing exposure of confidential content to participants without the appropriate privileges.

With respect to claim 8, Leonard discloses preventing content from being displayed to an unauthorized participant showing a grey-ed out or hashed out area where the content would have been viewable (¶0035-0037).  Leonard and Abraham do(es) not explicitly disclose the following.  Mordecai, in order to improve confidentiality by preventing exposure of confidential content to participants without the appropriate privileges (¶0032), discloses: the method of claim 7, further comprising:
granting, responsive to receiving confirmation input by a moderating participant, the unauthorized participant access to the online meeting (i.e., person with full access from main meeting can invite user in the waiting room to join the main meeting in Mordecai, ¶0031-0033); and
thereafter transferring the unauthorized participant from the virtual lobby to the online meeting. (i.e., based on granting access, users in the waiting room can be moved to the main meeting room in Mordecai, ¶0031-0033).
Based on Leonard in view of Abraham, and further in view of Mordecai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mordecai to improve upon those of Leonard in order to improve confidentiality by preventing exposure of confidential content to participants without the appropriate privileges.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 7.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 7.
With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 8.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 8.


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2020/0019716 A1) in view of Abraham (US 9,456,010 B1), and further in view of Keane (US 2019/0253269 A1).

With respect to claim 10, Leonard discloses preventing content from being displayed to an unauthorized participant showing a grey-ed out or hash-ed out area where the content would have been viewable (¶0035-0037).  Leonard and Abraham do(es) not explicitly disclose the following.  Keane, in order to protect sensitive data from being  viewed by other people around a participant of a meeting (¶0002), discloses: the method of claim 1, further comprising:
identifying, from received location data, a physical location associated with each of the participants (i.e., monitoring location  and gps coordinates of  participant using mobile device in Keane, ¶0039); and
reclassifying at least one authorized participant as an unauthorized participant responsive to identifying that the physical location associated with the at least one authorized participant corresponds to an insecure physical location (i.e., dynamically tracking participants risk level based on geographical location of participant to determine if participant is no longer in a secure location in Keane, ¶0027).
Based on Leonard in view of Abraham, and further in view of Keane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Keane to improve upon those of Leonard in order to protect sensitive data from being  viewed by other people around a participant of a meeting.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
10/12/2022

/S. L./Examiner, Art Unit 2447   

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447